108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shawn Patrick DICKSON, Petitioner--Appellant,andLisa RICHARDSON, Petitioner,v.Molly Q. Ruhl, Clerk;  Attorney General of The State ofMaryland, Respondents--Appellees.
No. 96-7808.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997Decided March 13, 1997.

Shawn Patrick Dickson, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Baltimore, Maryland, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Shawn Dickson, a Maryland inmate, appeals the order of the district court dismissing his petition for habeas corpus relief brought pursuant to 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  The district court dismissed Dickson's claims as to his Montgomery County convictions on the merits and dismissed without prejudice Dickson's claims regarding his Prince George's County convictions so that he may file a separate § 2254 petition.  We affirm on the modified grounds that Dickson failed to exhaust his state remedies.


2
A prisoner petitioning for federal habeas relief must first present his claims to state courts and exhaust all available remedies.  28 U.S.C. § 2254(b), (c).  Dickson's petition reveals that he failed to exhaust his available state court remedies in Maryland.  See Maryland Uniform Post-Conviction Procedure Act, Md. Ann.Code art. 27, § 645A (1992).  We therefore grant a certificate of appealability and modify the judgment to reflect dismissal without prejudice for failure to exhaust state remedies and affirm the judgment as modified.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED